          PULVERS, PULVERS & THOMPSON, LLP
__________________________________________________________
                950 Third Avenue, 11th FLOOR, NEW YORK, NEW YORK 10022-1304
                      TELEPHONE: (212) 355-8000 FACSIMILE: (212) 355-9000




                                              May 14, 2020


Honorable Vincent S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
70 Foley Square
New York, NY 10007


                                      Re: Barros v. Amtrak
                                         1:18-CV-03394-VSB


Dear Hon. Broderick:

        This correspondence is in furtherance of the letter filed with the Court on May 13, 2020
by New York Legal Assistance Group, which currently represents the Plaintiff. Our office is the
Plaintiff’s former counsel referred to in that letter and we concur with their request that the
dispute regarding our firm’s fee be referred to Magistrate Judge Sarah L. Cave for a conference.

       Thank you.



                                              Very Truly Yours,

                                              PULVERS, PULVERS & THOMPSON, LLP

                                             Marc R. Thompson
                                             Marc R. Thompson




cc:    New York Legal Assistance Group
       Thurgood Marshall United States Courthouse
       Room LL22
       40 Centre Street
       New York, NY 10007
